457 P.2d 393 (1969)
Richard A. HYDE, Plaintiff in Error,
v.
Rose L. HYDE, Defendant In Error.
No. 23639.
Supreme Court of Colorado, In Department.
July 22, 1969.
Rehearing Denied August 25, 1969.
Bernard D. Morley, Denver, for plaintiff in error.
Mellman, Mellman & Thorn, Isaac Mellman, Denver, for defendant in error.
DAY, Justice.
Rose L. Hyde was granted an uncontested divorce from Richard A. Hyde on May 12, 1968. The writ of error is to judgment of the trial court making a division of property and awarding permanent alimony to be paid to Mrs. Hyde.
Mr. Hyde, plaintiff in error here, contends that the trial court erred in the following matters: Awarding the family residence to Mrs. Hyde; valuing the business interests of Mr. Hyde at $35,000; awarding Mrs. Hyde the sum of $200 per month permanent alimony; finding that Mrs. Hyde was a partner in the prior partnership which is now a corporation and constitutes the major business interest owned by Mr. Hyde.
By law now so well-settled that citation of authority is deemed unnecessary, the granting of alimony and the division of *394 property between husband and wife in divorce proceedings are matters resting within the sound jurisdiction of the trial judge. If the trial court's decision is supported by competent evidence it will not ordinarily be disturbed on review.
Mr. Hyde's assignments of error are addressed solely to what he apparently views as an abuse of discretion on the part of the trial court since he brings to our attention no proposition of law to support his arguments. Our review of the record convinces us that the trial court's orders are substantially supported by the evidence.
Judgment affirmed.
McWILLIAMS, C. J., and PRINGLE and GROVES, JJ., concur.